814 F.2d 1
SOUTHERN INDUSTRIAL REALTY, INC., Plaintiff, Appellant,v.William J. NOE, et al., Defendants, Appellees.
No. 86-1490.
United States Court of Appeals,First Circuit.
Submitted Oct. 10, 1986.Decided March 4, 1987.

Julio M. Rodriguez and Fiddler, Gonzalez & Rodriguez, San Juan, P.R., on brief for plaintiff, appellant.
Stanley L. Feldstein, Feldstein, Gelpi, Hernandez & Gotay, Old San Juan, P.R., Michael B. Burgee, Deputy General Counsel, Washington, D.C., Rae Schupack, Regional Counsel, New York City, and John David Ferrer, Sr. Atty., Santurce, P.R., on brief for appellee Federal Deposit Ins. Corp.
Before COFFIN, BOWNES and BREYER, Circuit Judges.
PER CURIAM.


1
Since the FDIC has a complete defense to state and common law fraud claims on a note it acquired for value, in good faith, and without actual knowledge of fraud at the time of acquisition, Gunter v. Hutcheson, 674 F.2d 862 (11th Cir.), cert. denied, 459 U.S. 826, 103 S.Ct. 60, 74 L.Ed.2d 63 (1982);  Gilman v. Federal Deposit Insurance Corp., 660 F.2d 688 (6th Cir.1981), we affirm the judgment of the district court for the reasons stated in the district court's August 31, 1983 Opinion and Order and January 29, 1986, 628 F.Supp. 92, Memorandum Opinion and Order of Judgment.